CARR, Presiding Judge.
This is an appeal from a judgment of the circuit court denying petitioner’s discharge in a habeas corpus proceeding. The cause below was based on extradition proceedings.
The recitals of the rendition warrant of the Governor of Alabama indicate that the jurisdictional facts required by law as a requisite for the issuance of the warrant were present.
The introduction of this document established a prima facie case for the detention of the petitioner by the officer acting pursuant to such warrant. State v. Smith, 32 Ala.App. 651, 29 So.2d 438; Tucker v. State, 34 Ala.App. 477, 41 So.2d 625. Appellant introduced no evidence to overcome this prima facie proof. In this state of the record the lower court’s action in denying the writ must be affirmed.
It is so ordered.
Affirmed.
PRICE, J., recuses self.